2/27/18 Officer Form    
 
Page 1 of 13



Exhibit 10.2


EXECUTIVE CHANGE IN CONTROL RETENTION AGREEMENT




THIS AGREEMENT by and between THERMO FISHER SCIENTIFIC INC., a Delaware
corporation (the “Company”), and _____________________ (the “Executive”) is made
as of _______, 2018 (the “Effective Date”).


WHEREAS, the Company recognizes that, as is the case with many publicly‑held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company's key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances;


NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive's
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control Date (as defined in Section 1.2).


1.    Key Definitions.


As used herein, the following terms shall have the following respective
meanings:


1.1    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d‑3 promulgated under the Exchange Act) 50% or more of
either (i) the then‑outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then‑outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by the Company,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iii) any acquisition





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 2 of 13



by any corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this Section 1.1; or


(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then‑outstanding
shares of common stock and the combined voting power of the then‑outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then‑outstanding securities of such corporation
entitled to vote generally in the election of directors.


1.2     “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive's employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 3 of 13





1.3    “Cause” means the Executive's willful engagement in illegal conduct or
gross misconduct after the Change in Control Date which is materially and
demonstrably injurious to the Company. For purposes of this Section 1.3, no act
or failure to act by the Executive shall be considered “willful” unless it is
done, or omitted to be done, in bad faith and without reasonable belief that the
Executive's action or omission was in the best interests of the Company.


1.4    “Good Reason” means the occurrence, without the Executive's written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).


(a)    the assignment to the Executive of duties inconsistent in any material
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”) or
a material diminution in such position, authority or responsibilities;


(b)    a reduction in the Executive's annual base salary as in effect on the
Measurement Date or as the same was or may be increased thereafter from time to
time;


(c)    the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program, including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy, in which the Executive participates or which is
applicable to the Executive immediately prior to the Measurement Date (a
“Benefit Plan”), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive's participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
the basis existing immediately prior to the Measurement Date (iii) award cash
bonuses to the Executive in amounts and in a manner substantially consistent
with past practice in light of the Company's financial performance or (iv)
continue to provide any material fringe benefit enjoyed by Executive immediately
prior to the Measurement Date;


(d)    a change by the Company in the location at which the Executive performs
the Executive’s principal duties for the Company to a new location that is both
(i) outside a radius of 50 miles from the Executive's principal residence
immediately prior to the Measurement Date and (ii) more than 30 miles from the
location at which the Executive performed the Executive’s principal duties for
the Company immediately prior to the Measurement Date; or a requirement by





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 4 of 13



the Company that the Executive travel on Company business to a substantially
greater extent than required immediately prior to the Measurement Date;


(e)    the failure of the Company to obtain the agreement from any successor to
the Company to assume and agree to perform this Agreement, as required by
Section 6.1;


(f)    a purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a); or


(g)    any failure of the Company to pay or provide to the Executive any portion
of the Executive's compensation or benefits due under any Benefit Plan within
seven days of the date such compensation or benefits are due, or any material
breach by the Company of this Agreement or any employment agreement with the
Executive.


The Executive's right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.


1.5    “Disability” means the Executive's inability, due to a physical or mental
disability, for a period of 90 days, whether or not consecutive, during any
360-day period to perform the Executive’s duties on behalf of the Company, with
or without reasonable accommodation as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company, provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.


    2.    Term of Agreement. This Agreement, and all rights and obligations of
the parties hereunder, shall take effect upon the Effective Date and shall
expire upon the first to occur of (a) the expiration of the Term (as defined
below) if a Change in Control has not occurred during the Term, (b) the date 18
months after the Change in Control Date, if the Executive is still employed by
the Company as of such later date, or (c) the fulfillment by the Company of all
of its obligations under Sections 4 and 5.2 if the Executive's employment with
the Company terminates within 18 months following the Change in Control Date.
“Term” shall mean the period commencing as of the Effective Date and continuing
in effect through May 15, 2023.


3.    Employment Status; Termination Following Change in Control.


3.1    Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time. If the
Executive's employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.2.







--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 5 of 13



3.2    Termination of Employment.     


(a)    If the Change in Control Date occurs during the Term, any termination of
the Executive's employment by the Company or by the Executive within 18 months
following the Change in Control Date (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7. Any Notice of
Termination shall: (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive's death, or the date of the
Executive's death, as the case may be. In the event the Company fails to satisfy
the requirements of Section 3.2(a) regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.    


(b)    The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.


(c)    Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which the Executive may, at the
Executive’s election, be represented by counsel and at which the Executive shall
have a reasonable opportunity to be heard. Such hearing shall be held on not
less than 15 days prior written notice to the Executive stating the Board’s
intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board believes constitutes
Cause for termination.


(d)    Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.



















--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 6 of 13



4.    Benefits to Executive.


4.1    Compensation. If the Change in Control Date occurs during the Term and
the Executive's employment with the Company terminates within 18 months
following the Change in Control Date, the Executive shall be entitled to the
following benefits:


(a)    Termination Without Cause or for Good Reason. If the Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or death) or by the Executive for Good Reason within 18 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:        


(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:


(1)    the sum of (A) the Executive's base salary through the Date of
Termination, (B) the product of (x) the higher of the Executive’s target bonus
as in effect immediately prior to the Measurement Date or the Termination Date
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (C) the amount of any accrued vacation pay, to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and


(2)    an amount equal to (a) two and one half (2.5) multiplied by (b) the sum
of (x) the higher of the Executive’s annual base salary as in effect immediately
prior to the Measurement Date or the Termination Date and (y) the higher of the
Executive’s target bonus as in effect immediately prior to the Measurement Date
or the Termination Date.


(ii)    for two years after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide medical, dental and life insurance
benefits to the Executive and the Executive's family at least equal to those
which would have been provided to them if the Executive's employment had not
been terminated, in accordance with the applicable medical, dental and life
insurance Benefit Plans in effect on the Measurement Date or, if more favorable
to the Executive and the Executive’s family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that (A) if the terms of a medical,
dental or life insurance Benefit Plan do not permit continued participation
therein by a former employee, then an equitable arrangement shall be made by the
Company (such as a substitute or alternative plan) to provide as substantially
equivalent a benefit as is reasonably possible and (B) if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., medical insurance benefits) from such employer on terms at least
as favorable to the Executive and the Executive’s family as those being provided
by the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and the Executive’s family; and







--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 7 of 13



(iii)    to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive's termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (other than
severance benefits) (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).


(b)    Resignation without Good Reason; Termination for Death or Disability. If
the Executive voluntarily terminates the Executive’s employment with the Company
within 18 months following the Change in Control Date, excluding a termination
for Good Reason, or if the Executive's employment with the Company is terminated
by reason of the Executive's death or Disability within 18 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or the
Executive’s estate, if applicable), in a lump sum in cash within 30 days after
the Date of Termination, the Accrued Obligations and (ii) timely pay or provide
to the Executive the Other Benefits.


(c)    Termination for Cause. If the Company terminates the Executive's
employment with the Company for Cause within 18 months following the Change in
Control Date, then the Company shall (i) pay the Executive, in a lump sum in
cash within 30 days after the Date of Termination, the Executive's annual base
salary through the Date of Termination, and (ii) timely pay or provide to the
Executive the Other Benefits.


4.2    Taxes.


(a)    Notwithstanding any other provision of this Agreement, except as set
forth in Section 4.2(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.2, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”


(b)    Notwithstanding the provisions of Section 4.2(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Executive (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 8 of 13



280G(b)(3) of the Code), and any withholding taxes). The override of such
reduction in Contingent Compensation Payments pursuant to this Section 4.2(b)
shall be referred to as a Section 4.2(b) Override.” For purpose of this
paragraph, if any federal or state income taxes would be attributable to the
receipt of any Eliminated Payment, the amount of such taxes shall be computed by
multiplying the amount of the Eliminated Payment by the maximum combined federal
and state income tax rate provided by law.


(c)    For purposes of this Section 4.3 the following terms shall have the
following respective meanings:


(i)    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.


(ii)    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.


(d)    Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.2(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 4.2(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that the Executive agrees with the
Company’s determination pursuant to the preceding sentence or (B) that the
Executive disagrees with such determination, in which case the Executive shall
set forth (i) which Potential Payments should be characterized as Contingent
Compensation Payments, (ii) the Eliminated Amount, and (iii) whether the
Section 4.2(b) Override is applicable. In the event that the Executive fails to
deliver an Executive Response on or before the required date, the Company’s
initial determination shall be final and the Contingent Compensation Payments
that shall be treated as Eliminated Payments shall be determined by reducing or
eliminating the amounts payable under this Agreement in the following order:
(i) cash payments, (ii) taxable benefits, (iii) nontaxable benefits and
(iv) accelerated vesting of equity awards. If the Executive states in the
Executive Response that the Executive agrees with the Company’s determination,
the Company shall make the Potential Payments to the Executive at the time set
forth in Section 4.3(d) (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that the Executive disagrees with the Company’s determination, then, for a
period of





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 9 of 13



15 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 15-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall make to the Executive at the time set forth in Section 4.3(d) those
Potential Payments as to which there is no dispute between the Company and the
Executive regarding whether they should be made (except for any such Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). The balance of the
Potential Payments shall be made within three business days following the
resolution of such dispute. Subject to the limitations contained in Sections
4.2(a) and (b) hereof, the amount of any payments to be made to the Executive
following the resolution of such dispute shall be increased by amount of the
accrued interest thereon computed at the prime rate announced from time to time
by The Wall Street Journal, compounded monthly from the date that such payments
originally were due.


4.3    Payments Subject to Section 409A.
 
(a)    Subject to this Section 4.3, payments or benefits under Section 4.1 shall
begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 4.1, as applicable:


(i)    It is intended that each installment of the payments and benefits
provided under Section 4.1 shall be treated as a separate “payment” for purposes
of Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.


(ii)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is not a “specified employee” (within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 4.1.


(iii)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:


(1)    Each installment of the payments and benefits due under Section 4.1 that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 10 of 13



on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and


(2)    Each installment of the payments and benefits due under Section 4.1 that
is not described in Section 4.3(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
§ 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.


(b)    The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h). Solely for purposes of this Section 4.3(b), “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.


(c)    All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A.


(d)    The provisions of Section 4.6 shall be applied as follows: Payment of
benefits under this Agreement shall be made on (or, with respect to in kind
benefits subject to Section 409A, commence on) the 60th day following the
Employee’s separation from service, provided that the Employee has by that time
executed and submitted the release of claims and separation agreement described
in Section 4.6, and provided that the payments are not disputed under the
procedures set forth in Section 4.2.


(e)    The terms of this Agreement shall be interpreted as necessary to provide
payments that comply with (or are exempt from) the requirements of Section 409A.


4.4    Outplacement Services. In the event the Executive is terminated by the
Company (other than for Cause, Disability or death), or the Executive terminates
employment for Good Reason, within 18 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $20,000, with
such services to extend until the earlier of (i) 12 months following the





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 11 of 13



termination of the Executive’s employment or (ii) the date the Executive secures
full time employment.


4.5    Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.1(a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.


4.6    Release of Claims by Executive. The Executive shall not be entitled to
any payments or other benefits hereunder unless the Executive executes and, if
applicable, does not revoke, a full and complete release and separation
agreement in the form to be provided by the Company.


5.    Disputes.


5.1    Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of Directors of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim. Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction.


5.2    Expenses. In the event of any arbitration, claim, demand or suit arising
out of or with respect to this Agreement, including any action for injunctive
relief and any contest regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any payment or benefits pursuant to this Agreement), the prevailing party shall
be entitled to reasonable costs and attorneys’ fees, including any such costs
and fees upon appeal.
        
6.    Successors.


6.1    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above





--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 12 of 13



and any successor to its business or assets as aforesaid which assumes and
agrees to perform this Agreement, by operation of law or otherwise.


6.2    Successor to Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
the Executive’s family hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.


7.    Notice. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 81 Wyman
Street, Waltham, Massachusetts and to the Executive at the Executive’s principal
residence as currently reflected on the Company’s records (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.


8.    Miscellaneous.


8.1    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


8.2    Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.


8.3    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.


8.4    Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.







--------------------------------------------------------------------------------

2/27/18 Officer Form    
 
Page 13 of 13



8.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


8.6    Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.


8.7    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.


8.8    Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.




 
THERMO FISHER SCIENTIFIC INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
EXECUTIVE
 
 
 
 






